Name: Commission Regulation (EEC) No 1451/85 of 31 May 1985 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/63 COMMISSION REGULATION (EEC) No 1451 /85 of 31 May 1985 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1203/73 Annexes IV and V are amended as follows : 1 . In Annex IV 'Lemons, "Quality class" conver ­ sion factor', the factor '0,9 ' for quality class II , is hereby replaced by '0,75'. 2 . In Annex V 'Pears, "Variety" conversion factor', the variety 'Beurre Hardy' is deleted from the second section and inserted in the fourth section after the variety 'Crystalli'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 (3), as last amended by Regulation (EEC) No 2165/84 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas it is necessary to revise the conversion factors for lemons and for the Beurre Hardy variety of pears as a result of the trend in prices of the Community representative markets in recent seasons ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 130, 16 . 5 . 1984, p. 1 . 0 OJ No L 123 , 10 . 5 . 1973, p. 1 . (4) OJ No L 197, 27 . 7 . 1984, p. 32.